Citation Nr: 1444594	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating higher than 10 percent for right trochanteric bursitis with mild osteoarthritic changes.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to November 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously scheduled for a Board hearing to be held in Washington, DC. in December 2013.  He did not report for the hearing.  Associated with the claims file is an envelope stamped as received by the Board in March 2014 with a sticker indicating return to sender along with a copy of the letter that the Board had sent to the Veteran informing him of the date of the hearing.  

In February 2014, the Veteran's representative stated that the Veteran wants a video-conference hearing before the Board to be held at the Buffalo RO.  Given this sequence of events, a remand is necessary to comply with that request.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran's representative to ensure that VA has the Veteran's most recent address (the Veteran's own representative should insure that the correct address is provided, in writing please as there has been some problem obtaining the Veteran's address).  Then, ensure that the Veteran is scheduled for his requested Videoconference Board Hearing.  Notify the Veteran and his representative of the date, time, and location of the hearing, ensuring that the notification is sent to the Veteran's most recent address of record.  After the hearing, or if the Veteran fails to report for the scheduled hearing, or withdraws his hearing request, return the claims file to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



